Citation Nr: 0315649	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-02 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a chronic 
gastrointestinal disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel




INTRODUCTION

The veteran had active duty for training from March to 
September 1961 and active military service from May 1964 to 
April 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
for service connection for a gastrointestinal disability.  
The veteran appealed, and in July 2000, the Board remanded 
the claim for additional development.  

In March 2003, the Board sent a letter to the appellant 
notifying him that the attorney he appointed to represent him 
before VA had his authority to represent VA claimants revoked 
effective October 10, 2001.  The appellant was notified that 
the Board could no longer recognize the attorney as his 
representative and advised the appellant of his 
representation choices.  The appellant was further advised 
that if the Board did not hear from him or his new 
representative within 30 days of the date of the letter, it 
would be assumed that he wanted to represent himself.  The 
record reflects that in a letter received in May 2003, the 
appellant indicated that he would appoint a representative.  
However, there is no record that he ever did so.  Therefore, 
the Board will assume that the appellant wants to represent 
himself and will resume review of his appeal.


FINDING OF FACT

The veteran does not have a chronic gastrointestinal disorder 
that is related to his service or to a service-connected 
disability.




CONCLUSION OF LAW

A chronic gastrointestinal disorder was not incurred in or 
aggravated by the veteran's active military service or by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West , 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
was implemented with the adoption of new regulations.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326a; see also 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003); VAOPGCPREC 1-2003 (May 21, 2003).  However, the 
regulations add nothing of substance to the new legislation 
and the Board's consideration of the regulations do not 
prejudice the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103 (West 2002).  The appellant was notified in the RO's 
June 1998 decision that the evidence did not show that the 
criteria had been met for service connection for a chronic 
gastrointestinal disorder.  He was again notified of the 
criteria required for service connection in the statement of 
the case (SOC) and in a supplemental statement of the case 
(SSOC).  The rating decision, the SOC and the SSOC informed 
the appellant of the evidence needed to substantiate his 
claim.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes that the appellant has been informed of the 
information and evidence needed to substantiate this claim 
and that VA has complied with its notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records, to 
include records from the Social Security Administration.  
Although it does not appear that the veteran has been 
afforded a VA examination covering the disability in issue, 
the Board finds that the evidence, discussed infra, which 
includes, but is not limited to, the fact that a 
gastrointestinal disorder was not noted in the veteran's 
separation examination report, that the first post-service 
evidence of a gastrointestinal disorder is dated in 1991, 
approximately 25 years after separation from service, and 
that there is no competent evidence to show that the veteran 
has a gastrointestinal disorder that is related to his 
service or to a service-connected disability, warrants the 
conclusion that a remand for an examination and/or an opinion 
is not necessary to decide the claim.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159 (c)(4) (2002).  In a letter, 
dated in April 2001, the veteran was informed of the VCAA, 
and of the types of evidence which may be probative of his 
claim.  In this letter, he was informed that, provided 
certain criteria were met, VA would make reasonable efforts 
to obtain relevant records, including medical records, 
employment records, or records from other Federal agencies, 
but that it was ultimately his responsibility to ensure that 
these records were obtained.  38 U.S.C.A. § 5107(a); See 
38 C.F.R. § 3.159(c)(1-3) (2002).  In that letter, he was 
requested to identify the names of all holders of relevant 
records, as well as their addresses and the dates covered by 
such records.  He was also requested to submit a statement 
from the VA physician who allegedly related his 
gastrointestinal disorder to his service-connected 
disability.  However, there is no record of a reply that is 
responsive to these requests.  Given the foregoing, there is 
no issue as to whether VA has complied with its duty to 
notify the appellant of his duties to obtain evidence, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the veteran in substantiating 
this claim.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

The veteran argues that he has a chronic gastrointestinal 
disorder as a result of  his service, or a service-connected 
condition.  Specifically, he argues that he has chronic 
gastrointestinal disorder as a result of his post-traumatic 
stress disorder (PTSD) (the veteran has been granted service 
connection for PTSD, and has been assigned a total disability 
rating based on unemployability due to service- connected 
disability (TDIU)).  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Regulations also provide that service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 
C.F.R. § 3.303(d).  In addition, service connection may be 
granted for disability shown to be proximately due to or the 
result of a service- connected disorder.  38 C.F.R. § 
3.310(a).  This regulation has been interpreted by the Court 
to allow service connection for a disorder which is either 
caused or aggravated by a service-connected disorder.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).

Service medical records show that in November 1965, the 
veteran received treatment for gastritis after "moderate" 
consumption of alcohol over the course of several days.  He 
was also treated for abdominal cramps on two occasions in 
February 1966, and these reports contain a notation of 
gastritis.  In April 1966, there was a treatment for stomach 
cramps.  There was no diagnosis.  The veteran's separation 
examination report, dated in April 1966, shows that his 
abdomen and viscera were clinically evaluated as normal.  In 
an accompanying report of medical history, he denied having 
had "stomach, liver or intestinal trouble."  

As for the post-service medical evidence, this evidence 
includes VA hospital, outpatient treatment, and examination 
reports, dated between 1991 and 2001.  A number of these 
reports, dated in 1991, show that the veteran was diagnosed 
with several gastrointestinal disorders, to included 
dyspepsia, gastritis and possible irritable bowel syndrome.  
Subsequently dated reports, to include an April 2001 report 
from the White River Medical Center, contain diagnoses of 
gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome.  Records from the Social Security Administration 
(SSA), dated in 1992, show that the veteran was determined to 
be disabled as of April 1991, with a primary diagnosis of 
major depression and a secondary diagnosis of PTSD.  These 
reports indicate that the veteran has a history of treatment 
for stomach symptoms, and that his diagnoses include 
gastritis and GERD.  

The Board finds that the claim must be denied.  The veteran 
was treated for gastritis and/or stomach symptoms on several 
occasions during service.  However, a gastrointestinal 
disorder was not noted in the veteran's separation 
examination report, and the first competent post-service 
evidence of a gastrointestinal disorder is found in VA 
reports dated in 1991.  This evidence therefore comes 
approximately 25 years after separation from service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
In addition, there is no competent evidence to show that the 
veteran has a gastrointestinal disorder that is related to 
his service.  See 38 C.F.R. § 3.303.  Finally, there is no 
competent evidence to show that the veteran has a 
gastrointestinal disorder that was caused or aggravated by a 
service-connected condition (PTSD).  See 38 C.F.R. § 3.310; 
Allen v. Brown, 7 Vet. App. 439 (1995).  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his argument that he has a 
gastrointestinal disorder as a result of his service, or a 
service-connected condition.  To the extent that the 
veteran's statements may be intended to represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence of a diagnosis or a nexus between a 
gastrointestinal disorder and his service, or a service-
connected disability.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  Accordingly, the veteran's 
claim for service connection for a gastrointestinal disorder 
must be denied.  

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  It follows that there is not 
such a balance of the positive evidence with the negative 
evidence to otherwise permit a favorable determination on 
this issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for a gastrointestinal disorder is denied.


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

